Citation Nr: 1222152	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  05-28 671A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals of a left knee injury.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from February 1981 to May 1985.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO) that granted an increased (from 10 to 20 percent) rating for the Veteran's left knee disability, effective May 5, 2004.  [A December 2006 rating decision assigned a temporary total (100%) convalescent rating effective from September 7, 2006 through October 2006.  Accordingly, that period of time is not for consideration.  The Veteran has not expressed disagreement with the December 2006 rating decision.]  This matter was before the Board in February 2009 and May 2011 when it was remanded for additional development.  In May 2012, the Veteran's representative submitted additional evidence with a waiver of RO review.  

In the February 2009 and May 2011 remands it was noted that the Veteran had raised the matter of the rating for his service-connected right knee disability, and such was referred for appropriate action.  In March 2012, the RO, in pertinent part, continued a 10 percent rating for his right knee disability.  There is no indication he has appealed the matter; hence, the matter is not before the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The Board's May 2011 remand sought, in pertinent part, complete private treatment records leading up to the Veteran's September 2006 left knee surgery and follow-up care.  In May 2011, the Veteran submitted VA 21-4142's for several providers, including J.J. and Doctor's Hospital.  VA treatment records reflect that he received physical therapy at Doctor's Hospital, and that a private orthopedist recommended a left total knee replacement (TKR).  While the Board regrets further delay, the record does not show that there has been an attempt to secure the above-noted records, and as any records of left knee treatment during the evaluation period are pertinent evidence in the matter at hand, they must be secured, if available.  See 38 C.F.R. § 3.159(c)(1).  

[It is unclear whether J.J. is the private orthopedic doctor who recommended a left TKR.  The record as it currently stands does not identify that party.  In the event a different surgeon recommended the TFR, the Veteran should be asked to identify that provider (and records from such provider must be sought).]  

This matter was readjudicated by a March 2012 supplemental statement of the case (SSOC).  Listed as evidence in the SSOC was an October 2011 VA examination report.  The listed October 2011 VA examination report is not associated with the Veteran's claims file, and is not in Virtual VA (VA's electronic data storage system).  The October 2011 VA examination report must be associated with the appellate record.  

In addition, in May 2012 correspondence, the Veteran reported he was currently receiving Kenalog and Lidocaine injections [for his knee] every three months.  A review of Virtual VA found an August 2011 report noting the Veteran was given a Kenalog injection with Lidocaine in both knees; he was instructed to return to the clinic in four months.  This suggests there are additional pertinent VA treatment records outstanding, such records are constructively of record, they must be secured.  

The Board notes that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran is again advised that under 38 C.F.R. § 3.158(a), where evidence (to include identifying information and releases for evidence) requested in connection with a claim for increase is not furnished within one year of the request, the claim is to be considered abandoned.  
Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify the provider(s) of all treatment or evaluation he has received for his service-connected left knee disability since June 2006, and to provide any releases necessary for VA to secure private records of such treatment or evaluation, to specifically include records from J.J., Doctor's Hospital, and the treatment provider who recommended left TKR, (if other than J.J. or Doctor's Hospital).  The RO must obtain complete clinical records of all such treatment and evaluation from the sources identified by the Veteran.  

2.  The RO should secure for the record complete clinical records of all VA evaluations and/or treatment the Veteran has received for his left knee disability since January 2012, to include the above-noted October 2011 VA examination.  If any record sought is unavailable, the reason why that is so must be explained.  

3.  The RO should arrange for any further development indicated (by the results of that sought above), and then readjudicate this claim (under 38 C.F.R. § 3.158(a), if indicated).  If it remains denied, the RO should issue an appropriate SSOC, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

